Citation Nr: 1125205	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  03-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


REPRESENTATION

Veteran represented by:	John E. Cameron, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1982 to April 1983.

This appeal is from a November 2009 administrative decision by the Montgomery, Alabama, RO, which denied the Veteran's representative his claimed attorney fees from the November 2009 grant of a 70 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

The Board has determined that the Veteran's representative filed a timely Notice of Disagreement (NOD) in December 2009 in response to the November 2009 rating decision that denied the claim regarding the Veteran's representative's eligibility for payment of attorney fees from past-due benefits.  Thus, the RO must now respond to the Veteran's representative's December 2009 NOD with a SOC addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's representative's claim regarding eligibility for payment of attorney fees from past-due benefits.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran and/or the Veteran's representative perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


